Case: 12-1662     Document: 15      Page: 1   Filed: 11/05/2012




          NOTE: This order is nonprecedential.

   mniteb ~tate~ <!Court of §ppeaI~
       for tbe jfeberaI (!Circuit

            JOSE ANTONIO COSSIO, JR.,
                   Plaintiff-Appellant,

                    v.
 MICHAEL B. DONLEY, SECRETARY OF THE AIR
 FORCE AND DEPARTMENT OF THE AIR FORCE,
                  Defendants-Appellees.


                        2012-1662


   Appeal from the United States District Court for the
Northern District of Illinois in case no. 11-CV-9178, Judge
Harry D. Leinenweber.


                      ON MOTION


                       ORDER
    Jose Antonio Cossio, Jr. moves for leave to proceed in
forma pauperis. Cossio also requests the appointment of
counsel. This court has no procedure to appoint counsel for
pro se appellants.

   Upon consideration thereof,
Case: 12-1662      Document: 15    Page: 2    Filed: 11/05/2012




JOSE COSSIO V. AIR FORCE                                     2

      IT Is ORDERED THAT:

    (1) The motion for leave to proceed in forma pauperis
is granted.

      (2) The motion for appointment of counsel is denied.


                                    FOR THE COURT


                                    lsI Jan Horbaly
                                    Jan Horbaly
                                    Clerk

s24